Citation Nr: 1541357	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-22 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1978 to February 1982; from May 1982 to November 1985; and from July 1987 to November 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of January 29, 2008.  In May 2015, the RO denied a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of a TDIU is currently before the Board and will be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that his PTSD warrants assignment of a schedular evaluation in excess of 50 percent and/or a TDIU as it is productive significant symptoms including suicidal and homicidal ideation which have necessitated repeated psychiatric hospitalizations and have rendered him unable to obtain substantially gainful employment since 2007.  

The report of a December 2014 VA PTSD examination relates that the Veteran had been "followed at Childersburg VA Clinic since 2012."  The Supplemental Statement of the Case indicated that VA medical center records from April 2010 until January 2015 were reviewed electronically.  The Board does not have access to the Computerized Patient Record System (CPRS) reviewed by the AOJ and notes that the most recent VA treatment of record is dated in June 2014.  Significantly, that record noted future appointments in July and September 2014.

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected PTSD after May 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact any identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran at the Childersburg, Alabama, VA medical facility after June 2014.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

